DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




             In the Interest of S.B., and C.B., children,

                                E.L.,

                             Appellant,

                                  v.

           DEPARTMENT OF CHILDREN AND FAMILIES
             and GUARDIAN AD LITEM PROGRAM,

                             Appellees.


                          No. 2D21-1571



                        September 29, 2021

Appeal from the Circuit Court for Hillsborough County; Lisa D.
Campbell, Judge.

Thomas J. Butler of Thomas Butler, P.A., Miami Beach, for
Appellant.

Ashley Moody, Attorney General, Tallahassee; and Mary Soorus,
Assistant Attorney General, Tampa, for Appellee Department of
Children and Families.

Thomasina F. Moore and Laura J. Lee of Florida Statewide
Guardian ad Litem Office, Tallahassee; and Jonathan W. Taylor of
Moffa, Sutton & Donnini, P.A., Fort Lauderdale, for Appellee
Guardian ad Litem.


PER CURIAM.


           Affirmed.


ROTHSTEIN-YOUAKIM, SMITH, and STARGEL, J.J., Concur.


Opinion subject to revision prior to official publication.




                                   2